DETAILED ACTION
Claims 1-20 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   	Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 14-23 of U.S. Patent No. 11,172,128 B2 in view of Chen et al (US 8,401,178 B2). U.S. Patent No. 11,172,128 B2 (hereinafter will be referred to as Patent ‘128) teaches all the claim limitations as currently constructed in the instant application, except, “wherein the selected microphone receives the audio input having the lowest level of background noise within a predetermined frequency range associated with background noise”, and the specific locations of the microphone(s). However, Chen discloses a mobile communication device 200 comprising of multiple microphone(s) 120-123 with the ability to select/switch a microphone(s) based on the ambient noise (i.e. background noise) and switching to the microphone(s) with the least amount of ambient noise. Chen also discloses that the microphone(s) may be located anywhere on the device 200 (Chen, figs. 3 and 4, device 200, microphones 120-123, and its associated written description, also see col. 5 lines 9-24 and col. 6 lines 6-44). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Patent ‘128, in view of Chen, as a whole, by incorporating the ability to switch microphone(s) based on the ambient noise and to place the microphone(s) anywhere as disclosed by Chen, into the imaging apparatus as disclosed by Patent ‘128, because doing so would provide a more efficient way of selecting a microphone amongst a plurality of microphones, thus enhancing call quality during voice call. 

        Instant Application                                           Patent ‘128
1
1
2
2
3
3
4
1 & 4
5
5
6
7
7
6
8
21
9
8
10
9
12
22
13
14
14
23
15
15
16
16
17
17
18
18
19
19
20
20



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.  	Claims 1-5, 7, 8, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 8,401,178 B2).

    	As per claim 1, Chen discloses a camera (fig. 1, portable handheld device, col. 2 lines 41-53), comprising:
  	microphones (fig. 1, microphones 120-123) comprising: 
  	a first microphone (fig. 1, mic 120); and 
  	a second microphone (fig. 1 mic 121); and 
  	a sensor controller (fig. 1, codec 175) configured to: 
  	receive audio inputs from the first microphone and the second microphone (fig. 1, codec 175 receive audio inputs from mics 120 and 121);
  	based upon the audio input select a selected microphone from the first microphone and the second microphone so that one of the first microphone and the second microphone is a selected microphone, wherein the selected microphone receives the audio input having the lowest level of background noise within a predetermined frequency range associated with background noise (fig. 1, codec 175, selector 129, echo/noise cancellation 180, based on the audio received from the mics 120 and 121, echo/noise cancellation controller 180 suppresses ambient noise (i.e. background noise) and selects the mic with the least amount of noise, see associated written description); and 
  	record audio data from only the selected microphone (col. 5 lines 14 through col. 6 line 5). 

    	As per claim 2, Chen further discloses the camera of claim 1, wherein the sensor controller is further configured to:
  	switch recording the audio data between the first microphone and the second microphone based on a change in at least one of wind noise, wind direction, or camera orientation (fig. 1, mics 120-123 may be selected based on accelerometer 134, see fig. 2 and its associated written description). 

   	As per claim 3, Chen further discloses the camera of claim 1, wherein the sensor controller is further configured to continue to record the audio data using the selected microphone for at least one of:
  	a pre-determined period of time; 
  	until a user selects an input associated with stopping a recording of audio/video; or 
  	until an above-threshold change in motion of the camera is detected (fig. 1, accelerometer 134). 

   	As per claim 4, Chen further discloses the camera of claim 1, further comprising:
  	a first surface that is a top surface of the camera, wherein the first microphone is located on the top surface of the camera (fig. 1, mics 120-123 may be located anywhere, col. 5 lines 21-24). 

   	As per claim 5, Chen further discloses the camera of claim 4, further comprising:
  	a second surface that is a side surface of the camera, wherein the second microphone is located on the side surface of the camera (fig. 1, mics 120-123 may be located anywhere, col. 5 lines 21-24).

   	As per claim 7, Chen further discloses the camera of claim 4, wherein the first surface and the second surface are perpendicular (fig. 2, mobile device 200, bottom surface and side surface are perpendicular, see fig. 2). 

   	As per claim 8, Chen further discloses the camera of claim 1, wherein the sensor controller is further configured to:
   	switch recording the audio data between the first microphone and the second microphone based on a change in sound intensity (col. 5 lines 49-54). 

    	As per claim 15, Chen further discloses a method comprising:
  	monitoring audio inputs of microphones of a camera; 
  	selecting in real-time one of the microphones having audio inputs with a lowest sound intensity within a predetermined frequency range; and 
  	capturing audio data from the microphone selected (claim limitations have been discussed and rejected, see claim 1 above).

  	As per claim 18, Chen further discloses the method of claim 15, wherein the microphones are a first microphone located on a first surface of the camera and a second microphone located on a second surface of the camera, and wherein the first surface and the second surface are on different sides of the camera (Chen, fig. 1, mics 120-123 may be located anywhere, col. 5 lines 21-24, also see fig. 2 where mics 120 and 121 are on a first and second surface respectively and are on different sides).

   	As per claim 19, Chen further discloses the method of claim 18, wherein the first surface of the camera is perpendicular to the second surface of the camera (Chen, fig. 2, mobile device 200, mic 120 on a first surface is perpendicular to mic 121 on a second surface). 

   	As per claim 20, Chen further discloses the method of claim 15, further comprising:
   	switching the microphone capturing audio data due to a change in the sound intensity (col. 6 lines 11-36). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,401,178 B2) in view of Tagawa et al (US 2009/0129620 A1).

    	As per claim 6, the camera of claim 5, wherein the camera includes a lens that is located on a third surface of the camera, the third surface being a front surface of the camera.

    	Chen fails to teach the limitations as recited above in claim 6. However, Tagawa discloses a wearable terminal, comprising a camera located on a front surface (Tagawa, fig. 3A, wearable terminal, camera, para 0090). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen in view of Tagawa, as a whole, by incorporating the front facing camera as taught by Tagawa, into the portable device as disclosed by Chen, because doing so would provide a more efficient way of taking front facing images, thus being able to capture/record live events and moments. 


6.   	Claims 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,401,178 B2) in view of Zurek et al (US 2014/0278395 A1).

  	As per claim 9, Chen discloses a method comprising:
  	monitoring microphones (fig. 1, mics 120-123) of a camera with a sensor controller (fig. 1, selector 129, switch 130, codec 175), the microphones comprising: 
  	a first microphone (fig. 2, mobile device 200, mic 120); and 
  	a second microphone located adjacent to the first microphone (fig. 2, mobile device 200, mic 121), 
  	wherein the first microphone and the second microphone are on different sides of the camera (fig. 2, mic 120 and 121 are on different sides); 
  	receiving audio inputs from the first microphone and the second microphone (fig. 2, mic 120 and 121 are built to receive audio); 
  	selecting the audio input with a least amount of noise from the first microphone or the second microphone (fig. 1, codec 175, selector 129, echo/noise cancellation 180, based on the audio received from the mics 120 and 121, echo/noise cancellation controller 180 suppresses ambient noise (i.e. background noise) and selects the mic with the least amount of noise, see associated written description); and 
   	capturing audio data using the audio input with the least amount of noise from the first microphone or the second microphone (col. 5 lines 14 through col. 6 line 5)

  	Chen fails to teach determining levels of wind noise in the audio inputs. However, Zurek discloses an device for voice recognition process, including the ability to detect and reduce wind noise through the microphones within the device (Zurek, fig. 1, device 102, microphones 108 and 110, see associated written description, also see para 0040, 0052, and para 0077).

     	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen in view of Zurek, as a whole, by incorporating the ability to measure and detect wind noise as disclosed by Zurek, into the mobile device as disclosed by Chen, because doing so would provide a more efficient way of detecting wind noise, thus being able to suppress wind noise enhancing clarity in voice calls. 

    	As per claim 10, the combined teachings of Chen in view of Zurek, as a whole, further discloses the method of claim 9, further comprising:
   	changing selection of the audio input between the first microphone and the second microphone (Chen, fig. 1, mics 120-123, selector 129, switch 130, codec 175) based upon a change in the level of wind noise (Zurek, para 0040, 0052, and 0077). 

  	As per claim 11, the combined teachings of Chen in view of Zurek, as a whole, further discloses the method of claim 9, wherein the first microphone is located on a bottom of the camera and the second microphone is located on a front of the camera (Chen, fig. 1, mics 120-123 may be located anywhere, col. 5 lines 21-24).

    	As per claim 12, the combined teachings of Chen in view of Zurek, as a whole, further discloses the method of claim 9, wherein a first surface of the camera is perpendicular to a second surface of the camera (Chen, fig. 2, mobile device 200 has multiple surfaces). 

     	As per claim 13, the combined teachings of Chen in view of Zurek, as a whole, further discloses the method of claim 9, further comprising:
  	associating frequency ranges with at least one of the levels of wind noise, interference, or vibrational noise (Zurek, para 0040, 0052, and 0077).

   	As per claim 14, the combined teachings of Chen in view of Zurek, as a whole, further discloses the method of claim 13, further comprising:
   	changing selection of the audio input between the first microphone and the second microphone based upon a change in at least one of the levels of wind noise, the interference, or the vibrational noise (claim limitations have been discussed and rejected, see claims 10 and 13 above). 

  	As per claim 16, the combined teachings of Chen in view of Zurek, as a whole, further discloses the method of claim 15, wherein the predetermined frequency range is a frequency range that includes at least one of wind noise, interference, or vibrational noise (claim limitations have been discussed and rejected, see claim 13 above).

  	As per claim 17, the combined teachings of Chen in view of Zurek, as a whole, further discloses the method of claim 15, further comprising:
  	changing between the microphones based upon a change in at least one of the wind noise, the interference, or the vibrational noise (claim limitations have been discussed and rejected, see claims 10 and 13 above).

    	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697